USCA11 Case: 21-13610        Date Filed: 08/26/2022     Page: 1 of 8




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 21-13610
                     Non-Argument Calendar
                     ____________________

CHARLES LYONS,
                                                 Plaintiff-Appellant,
versus
CITY OF ABBEVILLE, ALABAMA, et al.,


                                                        Defendants,


WILLIAM MADDOX,
Sheriff of Henry County, Alabama, in his individual and official ca-
pacity,
STEVEN SANDERS,
Deputy, Henry County Sheriff's Office, in his individual and official
USCA11 Case: 21-13610        Date Filed: 08/26/2022     Page: 2 of 8




2                      Opinion of the Court                21-13610

capacity,


                                              Defendants-Appellees.


                     ____________________

            Appeal from the United States District Court
                for the Middle District of Alabama
             D.C. Docket No. 1:19-cv-00276-ECM-SMD
                     ____________________

Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Charles Lyons, proceeding pro se, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 action. Lyons’s claims arose from
a search and seizure conducted by Deputy Steven Sanders of the
Henry County Sheriff’s Office. The complaint named Sanders and
his supervisor, Sheriff William Maddox, as defendants. The district
court granted the defendants’ motion to dismiss because Lyons’s
claims against Sanders were barred by the applicable statute of lim-
itations, and because he also failed to state a claim against Maddox.
After careful consideration, we affirm.
                               I.

       Sanders pulled Lyons over on the side of a highway on Feb-
ruary 1, 2017. He informed Lyons that a state court in neighboring
USCA11 Case: 21-13610        Date Filed: 08/26/2022     Page: 3 of 8




21-13610               Opinion of the Court                        3

Houston County, Alabama had issued a warrant to search his per-
son, vehicle, and residence for property related to charges of iden-
tity theft and forgery. Sanders detained Lyons until officers from
Houston County arrived. After they arrived, one of the Houston
County officers read the warrant to Lyons. Those officers then
drove Lyons’s vehicle to his suspected residence and executed the
search in Lyons’s absence. Although the warrant was not directed
to Sanders, he also went to the residence and seized certain items.
      On April 18, 2017, Lyons was arrested on forgery-related
charges based on the evidence that Sanders seized from the resi-
dence. This was the first time that Lyons was notified of any
charges pending against him in Henry County.
        On April 16, 2019, Lyons filed a Section 1983 action against
Sanders and his supervisor, Sheriff Maddox, in federal court. In his
second amended complaint (the operative complaint here), Lyons
asserted that Sanders violated his civil rights by executing a search
under another officer’s warrant, and by failing to provide a receipt
for the items seized. He also asserted that the Houston County
search warrant was void because it listed an incomplete address for
his residence. And he argued that Sanders’s violations were the re-
sult of a custom of negligence and disregard for proper procedure
in the department led by Maddox.
       Maddox moved for dismissal, which the district court
granted. The district court first explained that Lyons’s claims
against Sanders were barred under the applicable statute of limita-
tions because the complaint was filed more than two years after the
USCA11 Case: 21-13610         Date Filed: 08/26/2022    Page: 4 of 8




4                      Opinion of the Court                 21-13610

offending search and seizure. It also found that there was an inade-
quate causal relationship for Maddox to be subject to supervisory
liability for Sanders’s actions. The district court thus dismissed Ly-
ons’s claims against both defendants for failure to state a claim. Ly-
ons timely appealed.
                               II.

       We review de novo a district court’s application of a statute
of limitations. Foudy v. Indian River Cnty. Sheriff’s Office, 845 F.3d
1117, 1122 (11th Cir. 2017).
        We also review a dismissal for failure to state a claim de
novo and view the complaint in the light most favorable to the
plaintiff, accepting the factual allegations in the complaint as true.
Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1169 (11th Cir.
2014). We liberally construe pro se pleadings and hold them to a
less stringent standard than pleadings drafted by attorneys. Bing-
ham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). But to survive
a motion to dismiss, the plaintiff’s complaint must contain facts suf-
ficient to support a plausible claim to relief. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).
                               III.

      Lyons argues that the district court erred in dismissing his
claims against Sanders and Maddox. We address each of these
claims in turn.
USCA11 Case: 21-13610         Date Filed: 08/26/2022    Page: 5 of 8




21-13610               Opinion of the Court                         5

                               A.

         Lyons asserts that Sanders violated his civil rights by con-
ducting a search and seizure under a warrant that did not list Sand-
ers’s name, and by failing to provide a receipt of any seized items.
He also asserts that the Houston County warrant was void because
it listed an incomplete street address. And he challenges the district
court’s holding that his claims against Sanders were time-barred
under Alabama’s statute of limitations.
         The district court held that Lyons’s claims against Sanders
were time-barred because “Lyons knew in February [2017] that
Sanders participated in the search and seizure.” And a Section 1983
claim accrues when “the plaintiff knows or has reason to know that
he has been injured.” Mullinax v. McElhenney, 817 F.2d 711, 716
(11th Cir. 1987). So, because Lyons filed his complaint on April 16,
2019, the district court held that the claims fell outside Alabama’s
two-year statutory window. See Ala. Code § 6-2-38(a); see also
McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008) (“All consti-
tutional claims brought under § 1983 are . . . subject to the statute
of limitations governing personal injury actions in the state where
the . . . action has been brought.”).
        But in reaching this conclusion, the district court misread
the allegations in Lyons’s second amended complaint. Lyons never
said he knew in February 2017 that Sanders participated in the
search. On the contrary, he alleged that although the Houston
County officers read their warrant to him while he was initially
USCA11 Case: 21-13610         Date Filed: 08/26/2022     Page: 6 of 8




6                       Opinion of the Court                 21-13610

detained at the roadside, Sanders never told him that he would
seize any property on behalf of Henry County. Lyons was absent
when Sanders later searched the residence with the Houston
County officers. And he was apparently unaware of Sanders’s in-
volvement in the search and seizure until charges were filed in
Henry County on April 18, 2017. Accordingly, the district court er-
roneously found that he knew about this fact more than two
months earlier.
       Still, regardless of whether the statute of limitations was sat-
isfied here, Lyons failed to state a plausible Section 1983 claim
against Sanders. See Michel v. NYP Holdings, Inc., 816 F.3d 686,
694 (11th Cir. 2016) (quoting United States v. Elmes, 532 F.3d 1138,
1142 (11th Cir. 2008)) (“We are . . . free to affirm the district
court’s dismissal on ‘any ground that is supported by the record.’”).
        “[T]o state a section 1983 claim, a plaintiff must point to a
violation of a specific federal right.” Whiting v. Traylor, 85 F.3d
581, 583 (11th Cir. 1996) (emphasis added), abrogated on other
grounds by Wallace v. Kato, 549 U.S. 384, 389–90 (2007). Yet, in
asserting that Sanders could not execute a warrant that was not di-
rected to him, Lyons relied on Alabama Code § 15-5-7. Lyons sim-
ilarly cited Alabama law for the proposition that Sanders was re-
quired to furnish a receipt for the seized items. See Ala. Code. § 15-
5-11. And although Lyons broadly asserted that Sanders’s actions
violated the Fourth Amendment, he did not cite any federal au-
thorities establishing that the Fourth Amendment’s requirements
USCA11 Case: 21-13610         Date Filed: 08/26/2022     Page: 7 of 8




21-13610                Opinion of the Court                         7

mirror those of the cited Alabama statutes. Nor has he done so on
appeal.
       The second amended complaint also argued that the Hou-
ston County warrant was “void” because it contained a street ad-
dress without stating the city, the state, or a description of the res-
idence. But again, Lyons has cited no federal authorities stating that
a warrant must describe the subject premises with this degree of
specificity.
       Because Lyons has failed to provide any authorities estab-
lishing that Sanders violated a specific federal right, we conclude
that the district court rightly dismissed the Section 1983 claims
against him.
                               B.

      Lyons next argues that Sheriff Maddox implemented a de-
partment-wide custom of negligence and disregard for proper pro-
cedure, whereby Sanders violated his rights.
        Supervisory liability under Section 1983 arises only “when
the supervisor personally participates in the alleged constitutional
violation or when there is a causal connection between the actions
of the supervising official” and the violation. Hartley v. Parnell, 193
F.3d 1263, 1269 (11th Cir. 1999). Here, Lyons does not allege that
Maddox personally participated in any violation of his rights. And
as just explained, he has failed to plausibly allege any such violation
by Sanders. Because Lyons has not established any “underlying vi-
olation of a constitutional right by a supervisee,” it necessarily
USCA11 Case: 21-13610       Date Filed: 08/26/2022   Page: 8 of 8




8                     Opinion of the Court               21-13610

follows that Maddox cannot be subject to supervisory liability un-
der Section 1983. Rowell v. Bd. of Cnty. Commissioners of Mus-
kogee Cnty., Oklahoma, 978 F.3d 1165, 1175 (10th Cir. 2020). The
district court thus correctly dismissed Lyons’s claim against Mad-
dox as well.
                             IV.

      The judgment of the district court is AFFIRMED.